- Midland National Life Insurance Company FORM N-SAR-U SEMI-ANNUAL REPORT FOR REGISTERED INVESTMENT COMPANIES Report for six month period ending: / / (a) or fiscal year ending: 12/31/1 2 (b) Is this a transition report? (Y/N) N Is this an amendment to a previous filing? (Y/N) N Those items or sub-items with a box "[/]" after the item number should be completed only if the answer has changed from the previous filing on this form. 1. A. Registrant Name: Midland National Life Separate Account C B. File Number: 811-07772 C. Telephone Number: (605) 335-5880 2. A. Street: One Sammons Plaza B. City: Sioux Falls C. State: SD D.
